Title: [From Thomas Jefferson to Francis Hopkinson, 11 November 1784]
From: Jefferson, Thomas
To: Hopkinson, Francis


[Paris, 11 Nov. 1784. Entry in SJL reads: “Hopkinson. Send him report Animal magnetism. Roberts—pianoforte organised—have tried his quilling with amateurs—will advertize it—project to remove packets to Havre—send me battle of kegs—address.” Not found. Hopkinson’s The Battle of the Kegs, first printed in 1779, had probably been reissued lately in broadside form; see Hastings, Hopkinson, p. 483.]
